—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered February 20, 1996, convicting him of murder in the second degree, robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted by overwhelming evidence of several crimes arising from an armed robbery during which a police officer was killed. The robbery victims identified the defendant as one of the participants in the robbery. Moreover, the defendant conceded in oral, written, and videotaped statements to the police that he had planned and participated in the robbery with his uncle, his brother, and a friend, and that he knew that his uncle would be armed with a gun.
Although some of the comments made by the prosecutor may have been excessive and improper, in light of the overwhelming evidence of the defendant’s guilt, and since there is no significant probability that the jury would have acquitted the defendant of the crimes of which he was convicted if it had not heard the prosecutor’s comments, any error was harmless (see, *484People v Crimmins, 36 NY2d 230; People v Harris, 140 AD2d 457). Bracken, J. P., Joy, Goldstein and Florio, JJ., concur.